Citation Nr: 1822587	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition, to include as part of a multisymptom undiagnosed illness due to Gulf War Syndrome.  

2.  Entitlement to service connection for a low back condition, to include as part of a multisymptom undiagnosed illness due to Gulf War Syndrome.  

3.  Entitlement to service connection for fatigue, to include chronic fatigue syndrome, to include as part of a multisymptom undiagnosed illness due to Gulf War Syndrome.   

4.  Entitlement to service connection for chronic headaches, to include migraines, to include as part of a multisymptom undiagnosed illness due to Gulf War Syndrome.    

5.  Entitlement to service connection for memory loss. 

6.  Entitlement to service connection for irritable bowel syndrome, to include as due to Gulf War Syndrome.  

7.  Entitlement to service connection for muscle tears in the neck.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to October 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in March 2017.  A transcript of the hearing is of record.  

With regard to the Veteran's claims for service connection for fatigue, a low back disability, bilateral knee disabilities, and chronic headaches, the Board notes that the Veteran's claims for service connection were previously denied in an April 1996 rating decision.  However, in November 2001, the law affecting compensation for disabilities occurring in Persian Gulf War veterans was amended, effective March 1, 2002.  See 38 U.S.C. §§ 1117, 1118.  The law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  As this liberalizing law created a new basis of entitlement, new and material evidence is not required to reopen the Veteran's previously denied claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (finding that where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim).  Therefore, VA must reconsider these claims on a de novo basis.  

Regarding the claim of service connection for chronic headaches, to include migraine headaches, the claim was previously addressed as being for migraine headaches.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is being broadened as the record indicates the Veteran also has a diagnosis of mixed headaches to contemplate the Veteran's entire disability picture.  

The issues of service connection for CFS, a low back disability, bilateral knee disabilities, chronic headaches, memory loss, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent, credible evidence of record reflects that the Veteran has irritable bowel syndrome (IBS) due to Gulf War Syndrome.





CONCLUSION OF LAW

The criteria for service connection for IBS due to Gulf War Syndrome have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103, 5103A, 5108; 38 C.F.R. §§ 3.156.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision for the claim being decided herein.

Legal Standards and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In addition, service connection is granted for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multisymptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2021.  38 C.F.R. § 3.317(a)(1)(i). 

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(2)(i).  
Functional gastrointestinal disorders are defined as being a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Irritable bowel syndrome is included in the Note to § 3.317(a)(2)(i)(B)(3) as a functional gastrointestinal disorder. 

If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

There must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014). 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472. 

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran's service records reveal that the Veteran served in Southwest Asia from December 1990 to May 1991.  Therefore, the Veteran is a Persian Gulf Veteran.  38 C.F.R. §§ 3.2(i), 3.317(e).

On examination in December 2010, the Veteran was noted to be diagnosed with IBS.  The Veteran was noted to have a history of diarrhea.  Upon examination, the Veteran reported that he had diarrhea, constipation, abdominal discomfort, and a change in bowel habits due to his IBS.  

At his March 2017 Board hearing, the Veteran testified that while in service he had symptoms of constipation, at one time lasting up to two weeks, and then had sudden bouts of diarrhea.  He testified that while in service, he was advised to drink more water and eat better for treatment of his symptoms.  The Veteran further testified that making those changes did not alleviate symptoms.  He testified that he continues to have IBS symptoms of constipation and diarrhea.  He also testified that since he no longer has a gallbladder he has discovered that if he experiences constipation he would "eat fat" because it causes him to have a bowel movement.  The Veteran's wife testified that for the entirety of their marriage he has had symptoms of IBS consistent of periods of constipation and diarrhea.  

Diagnostic Code 7319, irritable colon syndrome, provides for an evaluation of 10 percent for moderate, frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114.  The Veteran's IBS symptoms are noted to be alternating diarrhea and constipation that at least most nearly approximate moderate symptoms, manifested by frequent episodes of bowel disturbance with abdominal distress. 

As noted above, the Veteran is a Persian Gulf Veteran.  Further, the Veteran has been diagnosed with IBS, a qualifying chronic disability.  The Veteran's IBS has manifested symptoms of constipation, diarrhea, and involuntary bowel movements.  Therefore, in granting the Veteran the benefit of the doubt, the Board finds that these manifestations at least nearly approximate an evaluation of 10 percent under Diagnostic Code 7319.  Thus, the Board finds that service connection for IBS is warranted.  Therefore, the claim of entitlement to service connection for IBS is granted.


ORDER

Service connection for IBS is granted.  


REMAND

Service Connection for Fatigue, Bilateral Knee Pain, Low Back Condition, and Chronic Headaches, all also as due to a multisymtpom undiagnosed illness 

The Board finds that the duty to assist requires that VA medical examinations and opinions are necessary to determine the nature and etiology of the symptoms described by the Veteran.

Fatigue, Including CFS, and Chronic Headaches 

At the March 2017 Board hearing the Veteran testified that his fatigue, claimed as CFS, is due to his Gulf War service and that his headaches were worsened by his service.  

The Veteran has a diagnosis of fatigue and malaise and testified that he has experienced symptoms since service.  CFS is a qualifying chronic disability and fatigue is a sign or symptom of an undiagnosed illness or chronic multisymptom illness according to 38 C.F.R. § 3.317.  Service connection may be established for a qualifying chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1). 

As discussed in the above decision, a "qualifying chronic disability" includes: (a) an undiagnosed illness or (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317.  The Veteran's personnel and service treatment records verify that he has qualifying active service in the Southwest Asia theater of operations during the Persian Gulf War.  Therefore, on remand, the Veteran should be afforded a Gulf War examination for his claim of CFS.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

In regard to the Veteran's claim for chronic headaches, the Veteran has a diagnosis of mixed headaches and a pre-service history of headaches and migraines.  

At the March 2017 Board hearing the Veteran testified that his migraines worsened in service after he was in a medically induced coma due to a dental emergency while in Germany.  The Veteran also testified that his chronic headaches may have worsened due to his claimed CFS or neck condition.  

First, headaches are a recognized symptom of undiagnosed illness or chronic multisymptom illness per 38 C.F.R. § 3.317.  Therefore, upon remand an examiner should evaluate whether the Veteran's headaches are related to his Gulf War service.  Second, the Veteran has posited that his headaches may be related to or secondary to the claimed CFS or neck condition.  As such, on remand the examining clinician should also be asked to opine as to whether his headaches have been worsened beyond their normal progression due to those disabilities, dependent on if they are deemed connected to service.  Finally, the Veteran has claimed that his chronic headaches were aggravated by the hospitalization in Germany.  Therefore, the opinion provided on remand should also consider evaluation of aggravation by in-service events.  

While the Veteran's service treatment records (STRs) reflect extensive dental treatment, there are no records from a hospital in Germany.  Hospital records are often housed separately from STRs and therefore, on remand, the AOJ should attempt to locate those records to determine the circumstances of any hospitalizations in service and develop the allegations of aggravation in service.  Additionally, although the record reflects the Veteran served in Southwest Asia and had more than two years of foreign service, the Veteran's service personnel records have not been associated with the record to determine whether his foreign service included service in Germany.

Bilateral Knee Pain and Low Back Condition

The Veteran contends that his bilateral knee disability and low back disability started in service, likely as a result of his time at NIT and associated physical training.  

At his March 2017 Board hearing, the Veteran testified that an Army doctor in Germany during his time in service opined that his bilateral knee pain was due to repetitive motion in service; i.e., running.  He also testified that due to his bilateral knee pain he can no longer be physical because his knees will "blow out", to include difficulty walking up stairs.  The Veteran's wife's testimony corroborated that claim.  Additionally, the Veteran's STRs reflect treatment for left knee pain during service.

As related to his low back condition, the Veteran testified that at NIT they were doing physical training (PT) on concrete and an Army doctor later advised him that his back symptoms were likely due to pressure put on his back during PT on the concrete surface.  The Veteran testified that his back was so bad that the same Army doctor "pulled [him] from being able to go to airborne school" and that he was further disqualified due to his back issues.  The Veteran's STRs also reflect treatment for back pain.

The Veteran also testified that he has experienced chronic pain and instability in the knees and that he continues to get treatment for his back.  In light of the Veteran's Gulf War Service, the Board notes that the Veteran's joint pain may also be part of a multisymptom undiagnosed illness.  Therefore, the Veteran should also be afforded an examination with consideration of his Gulf War service, for these disabilities.  See McLendon, 20 Vet. App. at 84.

However, prior to any VA examination, the Board notes that the record does not contain any STRs from Germany, when the Veteran testified his treatment occurred.  Therefore, on remand, those records should be associated with the file.  The record also indicates that the Veteran was provided X-rays by the VA sometime in 2010.  Those records are also not available in the file.  Therefore, before the Veteran is provided a VA examination for his bilateral knee pain, it is necessary to obtain those X-ray reports and any additional outstanding VA treatment records.  

Service Connection for Memory Loss and Neck Strain

Finally, the Veteran has filed initial claims for service connection for memory loss and a neck strain but has not yet received a VA examination for these conditions.  

A December 2010 VA treatment note reflects a diagnosis for memory loss.  The Veteran claims that his memory loss may be due to his service in Southwest Asia.  At the March 2017 Board hearing, the Veteran testified that he no longer remembers most of his military service.  Further, the Veteran testified that his memory loss may be related to the alleged medically-induced coma in Germany.  

The Veteran has never been provided with a VA examination to determine the nature and etiology of memory loss.  Under McLendon, 20 Vet. App. at 81, VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  

The Veteran has symptoms of memory loss and has asserted that it has been since service.  Further, he has provided multiple potential causes for memory loss, all related to service.  Therefore, on remand it is necessary to provide the Veteran with an examination to determine whether his memory loss is related to his service.  See McLendon, 20 Vet. App. at 83.  

As to the Veteran's claim for a neck strain, he has testified that he tore a muscle in his upper back/neck in service, which is corroborated in his STRs.  He also testified that since leaving service he has sought private chiropractic treatment for his upper back/neck.  In a December 2010 VA treatment record, the Veteran reported tearing a muscle in the left upper back and that he experiences numbing tight pain due to the injury, which is irritating.  The Veteran has also never been provided with a VA examination to determine the nature and etiology of an upper back/neck strain.  

As the Veteran has alleged continuity of symptomatology in his upper back/neck since service, on remand, the Veteran should be provided with a VA examination to determine the nature and etiology of his upper back/neck strain to determine whether it is related to his injury in service.  See McLendon, 20 Vet. App. at 83.  Of note, the record does not contain any private chiropractic treatment records, which the Veteran testified he has sought for his upper back/neck.  Therefore, on remand, the AOJ should request the necessary information from the Veteran to obtain those records.  

Finally, the record indicates that the Veteran receives treatment for his claimed disabilities from Kaiser Permanente.  Therefore, on remand, the AOJ should request, with the Veteran's assistance, updated treatment records for the claimed disabilities.  Also, the most recent VA treatment records that have been associated with the claims file are from December 2010.  Therefore, on remand any updated VA treatment records, if existing, shall also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the claims being remanded, specifically chiropractic treatment for his neck.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

Regardless of the Veteran's response, any existing VA treatment records from December 2010 to the present should be obtained and results of X-ray's taken sometime in 2010 of the Veteran's knees.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain identified outstanding service personnel records and service treatment records, including any hospitalization records, to include those from the hospital in Germany where the Veteran alleges he was in a medically-induced coma and treated for his bilateral knees and back.  

3.  Upon completion of the above-directed development, schedule the Veteran for a VA Gulf War Protocol examination with an appropriate examiner.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner is asked to address the following: 

a)  Has the Veteran had a diagnosis of CFS at any point during the appeal period (from September 2009)? 

b)  If yes, the examiner should evaluate the severity of CFS using the appropriate Disability Benefits Questionnaire.

c)  If not, the examiner should discuss whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by malaise and fatigue that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period. 

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

If the reviewing clinician cannot provide any requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination with a neurologist to determine the nature and etiology of his claimed chronic headaches and memory loss.  The claims file must be made available to the clinician for review.  All indicated tests should be performed.

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the reviewing clinician should provide the following opinions, with consideration that, for purposes of this remand, the Veteran has been found to have had a chronic headache condition prior to entering service:

a)  Is there clear and unmistakable (obvious or manifest) evidence that any preexisting chronic headache condition DID NOT permanently increase in severity beyond the natural progression of the disability during the Veteran's active duty service (i.e., the disability was not aggravated by service)? 

b)  If the answer to question (a) is "no," then is it at least as likely as not (a 50 percent probability or greater) that any diagnosed chronic headache disability is related to the Veteran's active duty service, to include the claimed medically-induced coma?

c)  If the answers to (a) and (b) are negative, is it at least as likely as not that any chronic headache disability is proximately due to or the result of a service-connected disability? 

d)  If the answers to (a), (b), and (c) are negative, then is it at least as likely as not that a chronic headache disability has been aggravated during the appeal period (i.e., any worsening of the condition beyond the natural progress) by a service-connected disability?

e)  Is the Veteran's claimed memory loss at least as likely as not (50 percent probability or greater) related to the Veteran's service, to include the claimed medically-induced coma? 

f)  If the Veteran does not have a diagnosis for a disability caused by headaches and/or memory loss, please discuss whether the Veteran's has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by headaches and/or memory loss that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period. 

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

A rationale must be provided for all opinions and conclusions rendered.  In particular, the Veteran's service treatment records should be addressed, including German hospital records (if received) and the headache diary kept by the Veteran in service.  The opinions provided should also address the particulars of this Veteran's medical history, his lay statements, any witness statements, and the relevant medical principles as applicable to this claim. 

If the reviewing clinician cannot provide any requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination with an orthopedist to determine the nature and etiology of his claimed bilateral knee disability, low back disability, and neck strain.  The claims file must be made available to the clinician for review.  All indicated tests should be performed.

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the reviewing clinician should provide the following opinions: 

a)  Provide a diagnosis for any bilateral knee disability, lower back disability, or neck strain that has existed during the pendency of this claim (from September 2009).  

b)  Identify the likely etiology of each diagnosed bilateral knee disability, lower back disability, and neck disability.  Specifically, determine for each identified diagnosis, is it at least as likely as not (50 percent or greater probability) that any diagnosis identified is related ot the Veteran's service, to include complaints in Germany, PT at NIT on concrete, injury to the upper back/neck, treatment received during service for back pain and left knee pain, and lay evidence of chronic knee, back, and neck pain since service? 

c)  If it is determined the Veteran does not have a diagnosis for any bilateral knee pain, low back pain, or neck pain, please discuss whether the Veteran has objective indications, as established by history, physical examination, and laboratory tests, of an undiagnosed illness or a medically unexplained chronic multi-symptom illness, manifested by joint and muscle pain in the bilateral knees, lower back, and/or neck that has existed for six months or more or exhibited intermittent episodes of improvement and worsening over a six-month period. 

A "medically unexplained chronic multisymptom illness" is defined as a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.

If the reviewing clinician cannot provide any requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


